Citation Nr: 1117575	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to May 1976.  He had additional service in the Reserves, which included various periods of active duty for training and inactive duty training.  He died in July 1997; the appellant is his surviving spouse.

The extensive procedural history of this case is worthy of explanation.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO denied the appellant's application to reopen claims for service connection for the cause of the Veteran's death and eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  (These claims had been initially denied by the RO in a September 1997 rating decision.)

In a March 2001 decision, the Board denied the appellant's application to reopen claims for service connection for the cause of the Veteran's death and eligibility for Dependents' Educational Assistance benefits under Chapter 35.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in May 2001 for further action consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  In a June 2002 decision, the Board again denied the appellant's petition to reopen her claims.  The appellant again appealed the decision to the Court, which vacated and remanded the Board's decision in September 2002, specifically directing the Board to provide a merits analysis with regard to a theory of entitlement to Dependency and Indemnity Compensation (DIC) on the basis of 38 U.S.C. § 1151.

In a July 2003 remand, the Board framed the issues as follows:  whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death under the provisions of 38 C.F.R. § 3.312; entitlement to compensation for the Veteran's death under the provisions of 38 U.S.C.A. § 1151; and whether new and material evidence has been submitted to reopen a claim for eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  In the remand, the Board noted that the appellant's claim of entitlement to benefits under 38 U.S.C.A. § 1151 had never been addressed by the agency of original jurisdiction (AOJ) and thus remand was necessary.  Following further adjudication by the AOJ, in a January 2005 decision the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death and for Dependents' Educational Assistance.  The Board deferred appellate review of the claim of entitlement to compensation for the Veteran's death under the provisions of 38 U.S.C.A. § 1151 and again remanded the case for VCAA-compliant notice.  

The Board again remanded the case in August 2006 for further notification, evidentiary development, and adjudication.  In that remand, the Board instructed the AOJ to provide the appellant with VCAA-compliant notice, obtain releases for the Veteran's private and Reserve medical records, obtain records of treatment the Veteran had received from VA providers, and then re-adjudicate the claims.  The AOJ provided the appellant a notice letter and attempted to obtain releases for the identified treatment records; however, the appellant refused to provide such releases.  The AOJ further obtained records of the Veteran's VA treatment and subsequently re-adjudicated the claims, again denying them via an August 2010 supplemental statement of the case (SSOC).   Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The appellant testified before a Veterans Law Judge at a hearing at the RO in December 1999.  (A transcript of the hearing has been associated with the appellant's claims file.)  The Veterans Law Judge who conducted the December 1999 hearing is no longer employed by the Board.  Accordingly, the appellant was given another opportunity to appear at a hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2010).  Although informed by way of a January 2011 letter that she was entitled to a new hearing with a Veterans Law Judge, the appellant has not indicated that she wishes to have a new hearing on the matters on appeal.  Thus, the Board will proceed with a determination of her appeal.  


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1972 to May 1976 and had additional service in the Reserves, which included various periods of active duty for training and inactive duty training.

2.  The Veteran died in July 1997.  The immediate causes of death were identified as cardiac arrest and coronary artery disease.

3.  At the time of his death, the Veteran was service connected for left ear hearing loss and for left epididymitis, which were both rated noncompensably disabling.

4.  The Veteran's cardiac arrest and coronary artery disease were not related to his military service.

5.  No disability linked to military service materially contributed to the Veteran's death.

6.  There was no additional disability that resulted from, and the Veteran's death was not caused by, VA treatment the Veteran obtained prior to his death.

7.  The appellant is not the surviving spouse of a Veteran who died of a service-connected disability or who had a total and permanent disability evaluation resulting from service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2010).

2.  The criteria for an award of DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 ); 38 C.F.R. § 3.361 (2010).

3.  Eligibility for Dependents' Educational Assistance under Chapter 35 of the United States Code has not been established.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the appellant's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  In this case, the appellant's claims were not final as of the date of the VCAA's enactment and have remained pending since the initial filing in April 1999.  The provisions of the VCAA and the implementing regulations are accordingly applicable.  See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  

In this respect, through September 2005, March 2007, and February 2010 notice letters, the appellant received notice of the information and evidence needed to substantiate her claims.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the September 2005, March 2007, and February 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the September 2005, March 2007, and February 2010 letters.  In addition, notice regarding an award of an effective date was provided in the February 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such an issue before it.  Consequently, a remand for additional notification on these issues is not necessary.  The Board notes that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.

A decision issued by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007), held that when adjudicating a claim for Dependency and Indemnity Compensation (DIC), VA notice to the appellant must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Here, at the time of his death, the Veteran was service connected for left ear hearing loss and for left epididymitis.  The appellant was put on notice of the evidence required to substantiate a DIC claim based on service-connected conditions via the January 2005 Board decision and was afforded the opportunity to respond before her claims were re-adjudicated in the March 2006 and August 2010 subsequent SSOCs.

Here, however, the duty to provide notice relating to the Veteran's claim for service connection for the cause of the Veteran's death was not fully satisfied pursuant to Hupp, supra, prior to the initial unfavorable decision by the RO.  Preliminarily, the Board notes that the initial notice provided in this case was issued prior to the decision in Hupp.  As such, it does not take the form prescribed in that case.  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's former representative submitted argument to VA in November 1999 in which he addressed the issue of service connection for both left ear hearing loss and left epididymitis, which he acknowledged were both rated noncompensably disabling during the Veteran's lifetime.  The representative further acknowledged that no claim for service connection for a back disability was pending at the time of the Veteran's death but that such a claim had been denied during the Veteran's lifetime without appeal.  In addition, the Board's January 2005 decision explicitly discussed the Veteran's noncompensably rated service-connected disabilities, and the September 2005, March 2007, and February 2010 notice letters provided the appellant notice of the elements necessary to substantiate her claims.  The Board thus finds that the notice provided in the September 2005, March 2007, and February 2010 letters, along with the statement submitted by the appellant through her representative in November 1999 and the Board's January 2005 decision, amounts to evidence showing that the appellant had actual knowledge of what is necessary to substantiate the claims on appeal.  

In light of the foregoing, the Board finds that, although the notice requirements of Hupp were not timely met as contemplated by the Court, the administrative appeal process provided the appellant with notice of the specific criteria, and it is apparent from the record that she understood those things relative to her claims as contemplated by the Court in Hupp.  The Board concludes that during the administrative appeal process the appellant was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired. 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Treatment records from the Veteran's military service have been obtained and associated with the claims file.  The Board acknowledges that the AOJ has not obtained from the Air Force Reserves any treatment records from the Veteran's time on active duty for training or inactive duty training.  However, the Court has emphasized that the "duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this instance, the duty to assist has been frustrated by the appellant's failure to provide the AOJ with any information to allow the AOJ to seek any records from the Air Force Reserves that may still be available.  The appellant, through a letter submitted by her representative in May 2010, has indicated that she will not provide any further releases for medical records.  

Further, and pursuant to the appellant's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, VA obtained a medical opinion in July 2004; report of that opinion is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include the statements of the appellant and her representative, and document that the examiner conducted a review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for benefits under 38 U.S.C.A. § 1151 has been met.  38 C.F.R. § 3.159(c)(4).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination or medical opinion evidence is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA opinion was obtained pursuant to the appellant's claim for service connection for the cause of the Veteran's death but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no medical evidence that the Veteran's back disability, for which he underwent the surgery that was coincident with his death, was in any related to his time on active duty.  The only evidence indicating that the Veteran's back disability was related to service was his own lay statements, and those of the appellant, who has merely reported what she was told by the Veteran.  As will be discussed in more detail below, the Board finds that the Veteran's contentions-and the appellant's, insofar as they are based on the Veteran's reports-are not credible with respect to the issue of an in-service back injury.  A medical examination would not likely aid in substantiating a claim when the record does not already contain credible evidence of an in-service injury. 

As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with military service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In addition, records of VA and private medical treatment have been obtained and associated with the claims file.  The appellant has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her claims.  Otherwise, neither the appellant nor her representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran died in July 1997.  According to his death certificate, the immediate causes of death were cardiac arrest and coronary artery disease.  Report of an autopsy performed in July 1997 further indicates that the Veteran's death was caused by arrhythmia and severe coronary atherosclerosis.  At the time of his death, the Veteran was service connected for left ear hearing loss and for left epididymitis, which were both rated noncompensably disabling.  

The appellant contends that the Veteran's death should be service connected because he died following surgery to install a morphine pump to address pain from a back disability, which she contends was related to his active military service.  Alternately, the appellant contends that she is entitled to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, in particular because she believes that the medication prescribed by VA to treat the Veteran's back pain, taken in combination with medication for high blood pressure and psychiatric problems, caused or contributed materially to Veteran's fatal cardiac arrest and that further it was negligent for VA to have prescribed the combination of medications to treat the Veteran's multiple disabilities.

The Veteran's death certificate and autopsy report indicate that he died at Parks Medical Center in July 1997 following surgery for placement of a morphine pump.  His immediate cause of death was listed as cardiac arrest, due to or as a consequence of coronary artery disease.  In addition, the record reflects that, at the time of his death, the Veteran carried diagnoses of back injury; respiratory condition; nervous condition, anxiety, and depression; Crohn's disease with ulcer; prostatitis; bilateral hernia; rectal polyp; pancreatitis; bilateral hearing loss; hypertension; esophageal ulcer; atherosclerotic heart disease; peripheral vascular disease; and hemorrhoids.

Relevant medical evidence of record consists of service treatment records from the Veteran's active duty and Reserve duty; service personnel records from the Veteran's Reserve service; records of both private and VA treatment the Veteran had obtained since service, including records from the Social Security Administration (SSA); statements and hearing testimony from the Veteran and the appellant concerning the various service connection claims he filed during his lifetime; and a copy of the Veteran's death certificate.

The Veteran's active duty service medical records show no diagnosis of a heart disability or a chronic back disability.  In fact, both his heart and spine were clinically evaluated as normal on service examinations conducted in July 1972 and May 1976.  Similarly, no heart or back disability was diagnosed on a November 1977 VA medical examination.  In fact, it was noted at that time that the Veteran had normal heart sounds, that his peripheral vessels were normal, and that there were no musculoskeletal defects.  Similarly, no back or heart problems were noted in private medical records for the period from August to September 1977.

Post-service treatment records from July 1988 note that the Veteran sought treatment for back pain, which he reported occurred after he fell down steps at his home and landed on his "tail bone."  The diagnosis was acute back strain.  A letter from the Veteran's private treating physician noted in November 1988 that the Veteran fell in July 1988, fracturing his sacrum, and had been receiving physical therapy and other care for the injury since that time.  Similarly, a November 1988 Reserves examination showed that the Veteran's heart and spine were clinically evaluated as normal; however, it was noted he had sustained a fracture of the sacrum and coccyx in July 1988, with no residuals.  Records from January 1989 similarly document the Veteran's account of falling and fracturing his sacrum and coccyx in July 1988.  Radiological evaluation in June 1989 revealed a normal sacrum and coccyx.  In August 1989, the Veteran reported to a private physician that he was pushing wheelchairs at work one week prior when he pushed one that had the brake on, and he sustained an immediate sharp pain in his low back. He was diagnosed at that time with low back strain.  

Also in August 1989, the Veteran submitted a statement and a Report of Accidental Injury in which he contended, in essence, that he was on drill weekend for the Reserves on July 10, 1988, when he went home and fell down a flight of stairs, fracturing his sacrum and coccyx.  A November 1989 report of medical examination reflects a recommendation that the Veteran be medically disqualified from Reserve duty due to chronic low back pain.  He subsequently underwent a laminectomy in September 1991 to treat L5-S1 disc herniation with evidence of sacral fracture.

In December 1989, the Veteran underwent VA orthopedic and neuropsychiatric examinations pursuant to his claim for service connection for a back disability.  At the orthopedic examination, he reported that he had sustained a low back injury in July 1988, when he fell down stairs at his home, and had been disabled since that time.  Diagnosis from this examination was residual injury to the lumbosacral spine with fractured sacrum and coccyx.  At the neuropsychiatric examination, however, the Veteran reported that he injured his lower back in November 1988 when he was lifting and moving parachutes while performing Reserve duties.  He was diagnosed with ruptured intervertebral disc at L5-S1 secondary to repeated injections of the lower back.  Radiological examination of the Veteran's lumbosacral spine at the December 1989 examination revealed a normal lumbar spine and arthritis of the sacrococcygeal joint.

In February 1992, the Veteran underwent a new VA examination for his back problems.  At this examination, the Veteran reported that he fell in July 1988 and fractured his sacrum and coccyx.  The Veteran further contended that, although the initial injury healed, in October 1989 he "popped some discs" while lifting a parachute.  He was diagnosed at the examination with lumbar spine disease and herniated discs as well as bladder neuropathy, numbness, and pain in his legs.  He was also noted to have a history of Crohn's disease, irritable bowel disease, esophageal reflux and pancreatitis, and hypertension.  No etiological opinion was offered as to the origin of the Veteran's diagnosed back disability.

Further private and VA medical records reflect that the Veteran made continuing complaints and received ongoing treatment for his back problems.  In particular, the Veteran was seen for a psychological evaluation in April 1990, at which time he reported both the July 1988 injury and a re-injury "while lifting at work."  However, at a an August 1990 VA pain clinic visit, the Veteran reported only the July 1988 fall down a flight of stairs, during which he stated that he fractured his coccyx and sacrum.  Further, the Veteran was treated at a VA facility in January 1992 for complaints of back pain; at that time, he reported to one physician that he injured his back in 1989.  However, at a later treatment visit that same month, the Veteran reported only that he had a history of falling down the stairs in his home.  He was again seen in June and July 1992 with complaints of back pain, which he reported at that time was due to slipping in wet grass, falling off a cliff, and striking his back on a ridge.  The Veteran returned to the VA facility for treatment in November 1992, at which time he told treatment providers that he fell in July 1988, fracturing his sacrum, and re-injured his back while packing a parachute during service.  He was again seen by a private physician in April 1994 for complaints of back pain, which was diagnosed as degenerative disc disease and noted to be a result of an "industrial accident."  A VA treatment note dated in August 1994 reflects that the Veteran reported pain in his back and knee following a fall at home a few days prior.  The Veteran was again seen in August 1996 with complaints of back pain; at that time, he reported that he had fallen and injured his back in July 1988 while on Reserve duty.  However, the treating physician noted that the record showed that the July 1988 injury occurred at home.  The Veteran did not report any in-service injury following the July 1988 incident and instead told his doctor at that time that the September 1991 laminectomy relieved his symptoms until a second, post-surgery fall.  The physician noted that there was "considerable variance" between the Veteran's reported history and his treatment records.  

In July 1997, the RO was informed of the Veteran's death, and subsequently received a copy of the Veteran's death certificate.  As noted above, this certificate shows that his immediate cause of death was cardiac arrest due to coronary artery disease.  The July 1997 autopsy report noted that the Veteran had been admitted to the hospital for the placement of a morphine pump, and he appeared to be in good condition immediately after surgery.  However, when he was checked again by the nursing staff he was found without a pulse, and a full code was instituted.  The only finding of anatomic importance was the presence of severe atherosclerotic vascular disease, with no evidence of ischemia or acute thrombosis.  Due to the lack of any other findings that would explain the Veteran's clinical presentation, the physician who conducted the autopsy opined that the Veteran's cause of death was severe coronary atherosclerosis with apparent onset of arrhythmia/cardiac standstill.  The physician stated that it was well recognized that patients without thrombosis or ischemia who did have severe atherosclerosis may die unexpectedly, as in this case.  In addition, the clinical summary noted, in part, that the Veteran had fallen in 1988 and broken his coccyx, sacrum, and herniated an intervertebral disc. 

In July 2004, VA obtained an opinion from a VA cardiologist regarding whether the various medications prescribed by VA proximately caused the Veteran's death.  The examiner reviewed the record and noted that the Veteran had a known coronary artery disease that was first diagnosed in March 1994.  The Veteran was also noted to have had severe back pain requiring multiple medications, finally requiring insertion of a morphine pump during the July 1997 surgery that preceded his death.  The cardiologist's review of the autopsy demonstrated that the Veteran had severe diffuse coronary artery disease, which he opined had "undoubtedly" progressed since a March 1994 cardiac catheterization, but that there was no sign of either ischemia or acute thrombosis.  The cardiologist noted that the conclusion from the autopsy was that the Veteran suffered an arrhythmic event that caused his death.  Following review of the relevant medical evidence, the VA examiner opined that appropriate diagnoses included coronary artery disease, back pain, and death due to arrhythmia.  He further stated that it was likely that the acute stress of the immediate post-operative state contributed significantly to the arrhythmic event.  Because the Veteran had been on medications for his back pain for some time before this surgery, the examiner opined that it was less likely than not that the medications proximately caused the Veteran's death.  Furthermore, the cardiologist stated that the proper handling of any medications was the responsibility of the private team that was performing the surgery, and not the VA physicians who had treated the Veteran before the July 1997 operation.

The appellant has also submitted a September 1994 letter from a Department of the Air Force Area Defense Counsel.  This letter stated, in part, that after the Veteran was cleared for worldwide duty following his first back injury at home, he sustained a second back injury during active duty hours, which resulted in degenerative back disease causing several health complications, which resulted in him being bound to a wheelchair.  However, the Area Defense Counsel acknowledged that he had not had access to the entire case file, or to the prior decisions of those involved in the process; nor is it clear that the letter is the result of any review or analysis beyond the Veteran's own reported history.

Review of the record further shows that at a December 1993 hearing before a Hearing Officer at the RO, the Veteran testified that in addition to a back injury he suffered at home in July 1988, he re-injured his back in approximately September 1988 when he was brought in on active duty to pack parachutes, each weighing about 150 pounds.  He indicated that he put a parachute in a bag and picked up the bag to slam it on the floor to pack it down and at that time felt a pop in his back accompanied by a burning sensation.  The Veteran further testified that he was sent home and subsequently sought both private and VA treatment.  In addition, at the December 1999 hearing, the appellant testified that the Veteran popped a disc in his back while packing a cargo parachute on active duty.  She stated that after the Veteran heard something pop in his back, he was sent for evaluation and told to use heat and cold packs.  The appellant also testified that the Veteran went to the VA medical facility for evaluation the following day and had received ongoing VA treatment for his back pain until his death.  

A.  Service Connection for the Cause of the Veteran's Death

The appellant asserts that the Veteran sustained two back injuries, one after returning home from active duty for training in July 1988, and the other while on active duty for training later in 1988, after lifting a cargo parachute.  She contends, in essence, that as a result of these injuries, her husband required subsequent treatment for his back, which included the July 1997 placement of a morphine pump for back pain, which in turn resulted in his fatal cardiac arrest.

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is simply no medical evidence relating the Veteran's fatal disease processes to service.  In that connection, the Board finds persuasive the lack of any in-service diagnosis or treatment for a back problem (other than the July 1988 fall, which the appellant concedes did not occur during service but was after he had returned home), as well as the fact that the only physicians or medical professionals who linked the Veteran's back disorder to active service have done so solely on the basis of the Veteran's own reported history, which, as discussed below in more detail, is not credible.  Additionally, neither the appellant nor her representative has presented or alluded to the existence of any competent medical opinion establishing a relationship between the Veteran's back disability and service.  

The Board has considered the appellant's contentions that the Veteran's back disability ultimately led to his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for the cause of the Veteran's death to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service.  However, as a layperson, the appellant is not competent to give a medical opinion.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, particularly in a complex medical matter such as this.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.

Upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any back disability to the Veteran's military service.  Absent a medical opinion in the record of a relationship to military service, the appellant's claim for service connection for the cause of the Veteran's death, which is predicated on the contention that the underlying back disability that led to the need for surgery was related to service, must be denied.  As noted above, the Board acknowledges that the Veteran reported, prior to his death, that he re-injured his back during Reserve duty late in 1988 or in 1989.  The appellant has similarly claimed that the back disability from which the Veteran suffered, and which led to his July 1997 surgery, stemmed from an in-service incident in which the Veteran hurt his back lifting and packing parachutes.  The Veteran and appellant are competent to provide testimony concerning factual matters of which they have first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran was not, and the appellant is not, competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any later disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against lay evidence.  Id.  In this case, although the appellant has contended that the Veteran re-injured his back during Reserve duty in 1988, following his initial July 1988 civilian injury, the Board finds persuasive that the first mention of any post-July 1988 back injury is made during a December 1989 VA examination the Veteran was being given specifically pursuant to his claim for service connection for a back disability.  Prior to that point, and including at several post-injury treatments for back pain during which the Veteran made no mention of any in-service injury to the back, there is no indication that the Veteran re-injured his back during Reserve duty or otherwise incurred any back problems following the initial July 1988 fall.  

The Board concedes that the Veteran had a back disability that led him to seek out the surgery that ultimately coincided with his death.  However, none of the Veteran's treatment providers has provided an opinion that the Veteran's back disability is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's back disability to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the appellant is simply not competent to provide a probative opinion on a medical matter, such the relationship between any back complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board has considered the appellant's assertions that the Veteran's back disability was etiologically related to service.  However, as a layperson, the appellant is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran (during his lifetime) and the appellant (during the pendency of this appeal) are competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against the claim.

As for the proposition that the Veteran had back problems from an in-service injury, the Board finds that the record does not support such a notion.  The Board finds compelling that, contrary to the later contentions of having an in-service back injury, the Veteran made no complaints of any such injury at treatment visits in January, June, August, and November 1989.  Indeed, the first mention of any in-service back injury appears during a December 1989 VA Examination during which the Veteran was being examined specifically for an in-service back injury.  Further, later treatment records are also inconsistent; an August 1996 VA treatment provider noted specifically that there was "considerable variance" between the Veteran's report of an in-service back injury and the documentation provided by his voluminous treatment records, which noted only the July 1988 fall.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of claimant's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a claimant's allegations must be viewed in the proper context; specifically, he or she is seeking monetary benefits, which has a significant impact on the probative value of the allegations).  Consequently, the Board finds that the assertion that a back injury occurred during service is not credible.  Thus, even if surgery for the back disability contributed to or directly caused the Veteran's death, there is no basis for concluding that back disability was traceable to military service.

In sum, there is no support in the record for concluding that heart disease and its effects were attributable to military service, that any previously service-connected disability contributed to the Veteran's demise, or that a back disability for which the Veteran sought surgical intervention when he died was attributable to any period of military service.  For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Entitlement under 38 U.S.C.A. § 1151

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

The Board notes that regulations to implement the current version of 38 U.S.C.A. § 1151 were promulgated in August 2004.  See 38 C.F.R. § 3.361 (2010).  The effective date of the change was September 2, 2004.  (See 38 C.F.R. § 3.358 pertaining to claims for compensation for disability from hospitalization, or medical/surgical treatment filed prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 reflects that, in pertinent part, the regulation is a restatement of the criteria of 38 U.S.C.A. § 1151.  In this case, the appellant has been provided the provisions of 38 C.F.R. § 3.361.  As such, the Board finds that the appellant has been properly notified of the statutory and regulatory provisions pertaining to this claim.

With respect to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32. 38 C.F.R. § 3.361(d)(2).

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As noted above, a VA physician has opined that VA's treatment of the Veteran, including the multiple medications he was prescribed to address his back pain, was not the cause of the Veteran's subsequent death from cardiac arrest and coronary artery disease.  That opinion is uncontradicted by any other competent evidence of record.  To that end, the Board notes that the July 2004 VA examiner provided a report that set out the Veteran's history, and his findings, in detail, and contained fully articulated reasons for his conclusions.  The examiner-a VA cardiologist-acknowledged the Veteran's "severe back pain requiring multiple medications," which led to surgery in July 1997 for the installation of a morphine pump.  The examiner noted that the death certificate found the Veteran's cause of death to be cardiac arrest and coronary artery disease.  The examiner provided diagnoses of coronary artery disease, back pain, and death due to arrhythmia.  He opined that arrhythmia is a "common cause of death in people who die from coronary heart disease."  The examiner further opined that any medications prescribed by VA did not cause the Veteran's death.  In so finding, the examiner reasoned that the Veteran had been on the VA-prescribed medications for several years and had been stable with the dosages prescribed.  Further, the examiner observed that "the proper handling of any medications was the responsibility of the team that was performing the surgery," not the VA physicians who had prescribed pain medication in the past but were uninvolved in the July 1997 surgery that resulted in the Veteran's death.

Accordingly, the Board concludes that the greater weight of the evidence is against this claim.  The evidence does not show that the Veteran's death was caused by VA treatment or absence thereof.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that additional disability was not caused by VA.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claim.

The Board acknowledges that the appellant has contended that she was a student in an Associate degree program for chemical dependency, part of a program to receive a Bachelors degree in drug counseling.  As part of her training, the appellant claimed to have taken course work in pharmacology, in which she had studied the effects of taking combinations of drugs.  Thus, she has claimed to be not a mere layperson but an expert in the field of drug interactions.  However, despite repeated requests from VA, the appellant has failed to produce any evidence serving to describe the alleged coursework or otherwise to substantiate her claim that she has expertise and is more than a layperson offering an opinion as to a complex medical matter.  Without any response from the appellant concerning her qualifications as an expert, the Board may not assume such qualifications and is left to treat her opinion as that of a layperson only.  Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that lay persons without medical training are not competent to attribute symptoms to a particular cause or to otherwise comment on medical matters such as diagnosis) with Goss v. Brown, 9 Vet. App. 109 (1996) (holding that to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).

Further, the Board nevertheless has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part, that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board gives greater weight to the July 2004 VA opinion than to the appellant's assessment of the interaction between drugs prescribed to the Veteran by his VA treatment providers.  Although the appellant claims to have been trained in drug interactions and pharmacology, she has not provided any evidence substantiating that assertion, despite repeated requests from VA.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The VA reviewer, on the other hand, has specific training in the area of identifying and evaluating the cause of disease.

For all the foregoing reasons, the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Dependents' Educational Assistance benefits under Chapter 35

As for the claim for Dependents' Educational Assistance benefits, eligibility for such benefits in a case where the Veteran has died requires that the appellant be a surviving spouse of a Veteran who died of a service-connected disability or of a Veteran who died while he had a total and permanent disability evaluation in effect.  38 U.S.C.A. § 3501(a)(1) (West 2002).  As noted above, the Veteran has not been found to have died of a service-connected disability.  In short, the Veteran was not in receipt of a total and permanent disability evaluation during his lifetime and, as decided herein, there has been no finding that a service- related disability caused or contributed to his death.  Consequently, the threshold eligibility requirements for DEA benefits under Chapter 35 have not been met.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.
 
Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.

Eligibility for Dependents' Educational Assistance benefits under Chapter 35 has not been shown; the appeal of this issue is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


